Case 8:20-cv-01788-JVS-JDE Document 1-1 Filed 09/18/20 Page 1 of 3 Page ID #:27




                EXHIBIT A
     Case 8:20-cv-01788-JVS-JDE Document 1-1 Filed 09/18/20 Page 2 of 3 Page ID #:28




   January 12, 2019

   Re: DNA content analysis of Taste of the Wild High Prairie Canine Recipe Dog Food

   I have processed a bag of the stated dog food to analyze the DNA content using the methods in the
   attached memo. Below is a report of my findings.

   Product. The sample I analyzed is shown below.




   My results are summarized as follows:
1. The Cattle content includes a significant number of Buffalo/Bison reads. I did not originally included
   Bison in the analysis, and the percentage of reads identified as cattle was significantly higher when
   multiple mismatches are allowed. This indicates that these reads would be identified as Bison if this
   genome was in the analysis. A similar argument can be made regarding Sheep and Deer content.
2. Significant Corn, Soy, Wheat, and Rice is detected.
3. Pea makes up a significant fraction of the normalized DNA content of the sample.


   The complete results are summarized in the table below.
       Species          % normalize NGS reads
       Cattle                           36.103%
       Pea                              35.865%
       Sheep                              9.660%
       Chicken                            5.160%
       Potato                             4.329%
       Deer                               3.762%
       Sweet Potato                       1.964%
 Case 8:20-cv-01788-JVS-JDE Document 1-1 Filed 09/18/20 Page 3 of 3 Page ID #:29




    Pig                              1.163%
    Medicago                         0.437%
    Rice                             0.373%
    Solanum                          0.346%
    Salmon                           0.287%
    Chickpea                         0.090%
    Wheat                            0.065%
    Soybean                          0.058%
    Pumpkin                          0.056%
    Corn                             0.046%
    Horse                            0.046%
    Malus                            0.043%
    Beet                             0.038%
    Trout                            0.019%
    Carrot                           0.018%
    Dog                              0.017%
    Zebrafish                        0.017%
    Turkey                           0.017%
    Duck                             0.012%
    Saccharum                        0.005%
    Sorghum                          0.003%

Signed:




Jeremy Edwards
Professor and Chair of Chemistry and Chemical Biology
